                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

JOHN J. COOMES,                                    )
                                                   )
                           Plaintiff,              )
                                                   )
                      v.                           )    No. 1:19-cv-00033-JRS-DML
                                                   )
REPUBLIC AIRLINE, INC.,                            )
                                                   )
                           Defendant.              )


         ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

                                         Introduction

   Plaintiff John Coomes, pro se, brought two claims alleging breach of contract by

his employer, Defendant, Republic Airline, Inc. (See ECF No. 1-3, Compl.) Defend-

ant, by counsel, moved to dismiss for lack of subject matter jurisdiction pursuant to

Federal Rule of Civil Procedure 12(b)(1) and the Railway Labor Act, 45 U.S.C. § 151,

et seq. (hereinafter RLA). (See ECF No. 6, Def.’s Mot. Dismiss.) The Court, having

considered said Motion, now finds that the Motion should be GRANTED with leave

for Plaintiff to amend.

                                        I. Background

   Plaintiff works for Defendant as a pilot. (See ECF No. 1-3, Compl. ¶ 6.) Plaintiff

is a member of Defendant’s pilots’ union, International Brotherhood of Teamsters,




                                             -1-
Airline Division, Local 357 (“the Union”). 1 (See ECF No. 7, Def.’s Br. Supp. Mot. Dis-

miss (hereinafter Def.’s Br.) ¶¶ 1–2.) Defendant and the Union entered into a Collec-

tive Bargaining Agreement (“CBA”), which establishes compensation for Defendant’s

pilots. (See id. ¶¶ 3–4; ECF No. 1-3, Compl., Ex. 5, Art. 3 at 90–103.) “In compliance

with Section 204, Title II” of the RLA, Article 18-F of the CBA establishes “a System

Board of Adjustment for the purpose of adjusting and deciding disputes which may

arise under the terms of the [CBA] . . . .” (Id., Ex. 5, Art. 18-F, at 304.) Plaintiff

alleges Defendant failed to pay both a bonus (Claim 1) and adequate rate of pay

(Claim 2) due under the terms of the CBA. (See Id. ¶¶ 1–7, 9–21.) The Union did not

pursue either of Plaintiff’s claims in arbitration “due to cost considerations.” (Id. ¶¶

1, 9.) Defendant now moves to dismiss for lack of subject matter jurisdiction pursuant

to the mandatory arbitration provisions of the RLA that govern the CBA. (See ECF

No. 6, Def.’s Mot. Dismiss; RLA § 151 et seq.)

                                            II. Legal Standard

    Defendant moved to dismiss Plaintiff’s claims for a withheld bonus and inade-

quate rate of pay for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of

the Federal Rules of Civil Procedure. When challenged, the party invoking the court’s

subject-matter jurisdiction bears the burden of establishing it.                              See Thomson v.



1
  Defendant requests the Court to take judicial notice of these facts pursuant to Federal Rule of Evidence 201(c).
(See ECF No. 7, Def.’s Br. Supp. Mot. Dismiss 1, n.1; see also Fed. R. Evid. 201(a), (c).) Plaintiff impliedly con-
cedes these facts by arguing with reference to his coverage under the Collective Bargaining Agreement and Union
policies. (See, e.g., ECF No. 10, Pl.’s Mem. Opp’n ¶¶ 4, 9.) Thus, this Court accepts as true Plaintiff’s status as a
pilot member of Defendant’s Union. Other facts requested for notice by Defendant are supported by allegations in
the Complaint or documents attached to the Complaint. See Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013)
(stating that, on a motion to dismiss, a court may consider the complaint, documents attached to the complaint, doc-
uments referred to in the complaint, and information subject to judicial notice).


                                                        -2-
Gaskill, 315 U.S. 442, 446 (1942). That party “must establish the district court’s ju-

risdiction over each of their claims independently.” Rifkin v. Bear Stearns & Co., 248

F.3d 628, 634 (7th Cir. 2001). When ruling on a Rule 12(b)(1) motion, a “district court

must accept the complaint’s well-pleaded factual allegations as true and draw rea-

sonable inferences from those allegations in the plaintiff’s favor.” Reuth v. EPA, 13

F.3d 227, 229 (7th Cir. 1993). Attacks on a court’s jurisdiction must be considered

and resolved before addressing other motions that implicate a claim’s merits. See

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101 (1998). Unless subject matter

jurisdiction cannot be truthfully averred, a court should permit leave to amend defec-

tive allegations. See Leaf v. Supreme Court of State of Wis., 979 F.2d 589, 595 (7th

Cir. 1992).

                                   III. Discussion

                     A. Plaintiff’s Claims Are Preempted by the RLA

   Defendant alleges that Plaintiff’s contractual claims are preempted by the RLA.

Whether federal law pre-empts a state law establishing a cause of action “is a ques-

tion of congressional intent.” Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 252

(1994) (citing Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 208 (1985)). The RLA

expressly aims “to provide for the prompt and orderly settlement of all disputes grow-

ing out of grievances or out of the interpretation or application of [collective bargain-

ing] agreements . . . .” RLA § 151a. To this end, the RLA “establishes a mandatory

arbitral mechanism” for the settlement of “two classes” of such disputes: major and

minor. Hawaiian, 512 U.S. at 252 (citing RLA § 151a). “Major disputes relate to the




                                          -3-
formation of collective [bargaining] agreements or efforts to secure them.” Elgin, J.

& E. Ry. Co. v. Burley, 325 U.S. 711, 723 (1945). “[M]inor” disputes regard “the in-

terpretation or application of [collective bargaining] agreements . . . .” Hawaiian, 512

U.S. at 252 (citing RLA § 151a). Thus, “major disputes seek to create contractual

rights, minor disputes to enforce them.” Consol. Rail Corp. v. Ry. Labor Execs.’ Ass’n,

491 U.S. 299, 302 (1989) (citing Burley, 325 U.S. at 723). The Seventh Circuit has

instructed courts to “characterize a dispute as minor if it is even ‘arguably justified’

that the dispute turns on the application of [a] CBA.” Coker v. Trans World Airlines,

Inc., 165 F.3d 579, 583 (7th Cir. 1999) (quoting Hawaiian, 512 U.S. at 256). “All

minor disputes must be adjudicated under RLA mechanisms, which include an em-

ployer's internal dispute-resolution procedures and an adjustment board established

by the unions and the employer.” Monroe v. Mo. Pac. R.R. Co., 115 F.3d 514, 516 (7th

Cir. 1997).

   Here, Plaintiff asserts both claims “involve[] major disputes . . . not subject to

mandatory arbitration.” (ECF No. 10, Pl.’s Mem. Opp’n Def.’s Mot. Dismiss (herein-

after Pl.’s Mem.) ¶¶ 7, 9.) Plaintiff offers no support for this assertion. Contrary to

Plaintiff’s assertion, “the formal demarcation between major and minor disputes does

not turn on a case-by-case determination of the importance of the issue presented.”

Consol. Rail, 491 U.S. at 305. Both of Plaintiff’s claims seek to enforce existing al-

leged contractual rights derived from the CBA. Specifically, Plaintiff alleges Defend-

ant “refused to pay Plaintiff a bonus that was due under [the] collective bargaining

agreement” and “failed to abide by the [CBA] regarding Plaintiff’s pay status and




                                          -4-
training.” (ECF No. 1-3, Compl. ¶¶ 1, 9 (emphasis added).) Thus, these claims are

unambiguously “minor” under the Seventh Circuit and Supreme Court’s interpreta-

tion of the RLA; they seek to enforce existing contractual rights that turn on “inter-

pretation or application” of the CBA. See Hawaiian, 512 U.S. at 252; Coker, 165 F.3d

at 583. The “factual particularities” of Plaintiff’s complaint “require an interpretation

of the CBA and thus mandate [a] finding of preemption.” Monroe, 115 F.3d at 519.

                B. Plaintiff’s Claims Are Not Exempt from Preemption

   Plaintiff’s claims are not exempt from the arbitration requirements of the RLA

due to estoppel of Defendant. Citing Vaca v. Sipes, 386 U.S. 171, 185 (1967), Plaintiff

argues he “should not be limited to the exclusive remedial procedures established by

[the CBA].” (ECF No. 10, Pl.’s Mem. ¶ 5.) The Supreme Court in Vaca stated a party

may be excused from required contractual procedures when “the conduct of the [other

party] amounts to a repudiation of those contractual procedures . . . .” 386 U.S. at

185. The Supreme Court in Vaca cited Drake Bakeries, Inc. v. Local 50, Am. Bakery,

etc., Workers, 370 U.S. 254 (1962), to support this assertion. However, in Drake, the

Supreme Court merely alluded to the possibility that total repudiation of a contract

might excuse a party from arbitration. In fact, the Drake Court explained that even

an alleged strike by unionized workers was not “such a breach or repudiation of the

arbitration clause” that a party is “excused from arbitrating, upon theories of waiver,

estoppel, or otherwise.” 370 U.S. at 262. “Arbitration provisions, which themselves

have not been repudiated, are meant to survive breaches of contract, in many con-

texts, even total breach[.]” Id.




                                          -5-
   In the instant case, Defendant’s actions do not rise to a “repudiation” of the con-

tractual procedures as required for exemption by Vaca. Plaintiff avers the following:

         The payment of the bonus was not based on any interpretation of the
      [CBA]. As a matter of fact the Defendant took the opposite position and
      paid the bonus to salaried Pilots, even Pilots who did not qualify, but
      excluded Plaintiff from the qualified amount. So, in the case at hand,
      the Defendant claimed the contract did not apply, but now is attempting
      to avail itself of the contractual procedures to avoid this Court’s juris-
      diction. The Defendant should be estopped from this argument by its
      own conduct.

(ECF No. 10, Pl.’s Mem. ¶ 6.) Plaintiff alleges nothing more than that Defendant

breached its contractual payment obligations. There is no claim that Defendant re-

pudiated the arbitration provisions themselves. Consequently, Plaintiff’s claims are

not exempted from preemption by the arbitration requirements of the RLA.

   C. Plaintiff Does Not Sufficiently Allege Breach of Duty of Fair Representation

   Plaintiff alleges in Response to Defendant’s Motion to Dismiss that the Union

breached its duty of fair representation in deciding not to advance his grievances re-

garding the retained bonus and adequate pay. (ECF No. 10, Pl.’s Mem. ¶¶ 4, 9.) It

is well established that an exclusive bargaining agent, such as the Union in this case,

has a statutory duty to fairly represent covered employees. See Vaca, 386 U.S. at

177. This duty “extends to a union’s conduct in negotiating collective bargaining

agreements as well as in pursuing grievances on behalf of individual employees.” See

Schultz v. Owens-Ill., Inc., 696 F.2d 505, 514 (7th Cir. 1982). To claim breach of such

a duty, a plaintiff asserts “that the employer has violated the collective bargaining

agreement, but he [or she] is pursuing that claim in a judicial rather than a private

forum because he [or she] is also claiming that the union has breached its duty of fair



                                         -6-
representation.” Bell v. DaimlerChrysler Corp., 547 F.3d 796, 804 (7th Cir. 2008).

The employee may, “if he chooses, sue one defendant and not the other[.]” DelCostello

v. Int’l Bhd. of Teamsters, 462 U.S. 151, 165 (1983). “Whether the plaintiff has sued

his employer, his union or both, in order to recover from either of them he must prove

that his union breached its fiduciary obligation and that his employer breached the

collective bargaining agreement.” Bell, 547 F.3d at 804. Over such claims, the RLA’s

preemption rule does not deprive federal district courts of jurisdiction, as a suit in

federal court becomes a necessary mechanism for a plaintiff to assert his rights. See

Breininger v. Sheet Metal Workers Int’l Ass’n Local Union No. 6, 493 U.S. 67, 74

(1989); see also Vaca, 386 U.S. at 185–86) (“To leave the employee remediless in such

circumstances would . . . be a great injustice.”). Accordingly, this Court’s jurisdiction

is intertwined with the elements of a federal cause of action. In such instances, a

court should assume jurisdiction and determine the merits unless the alleged claim

is clearly immaterial or where such a claim is wholly insubstantial or frivolous. See

AVC Nederland B.V. v. Atrium Inv. P’ship, 740 F.2d 148, 153 (2d Cir. 1984); Roberts

v. Corrothers, 812 F.2d 1173, 1178 (9th Cir. 1987); Wheeler v. Hurdman, 825 F.2d

257, 259 (10th Cir. 1987).

   Here, Plaintiff does not sufficiently plead a breach of the duty of fair representa-

tion. To establish a breach of the duty of fair representation, Plaintiff “must show

that the union conduct was arbitrary, discriminatory, or in bad faith.” Vaca, 386 U.S.

at 190. Plaintiff states that the Union “elected to not take [his claims] to arbitration

due to cost considerations.” (ECF No. 1-3, Compl. ¶¶ 1, 9.) This does not evidence




                                          -7-
arbitrary, discriminatory or bad faith conduct. Indeed, “unions are afforded consid-

erable latitude and a wide range of reasonableness in deciding whether to pursue a

grievance through arbitration.” Tom Beau Xiong v. Fischer, 787 F.3d 389, 395 (7th

Cir. 2015). Accordingly, unions have “discretion to act in consideration of such factors

as the wise allocation of its own resources, its relationship with other employees, and

its relationship with the employer” when making such decisions. Neal v. Newspaper

Holdings, Inc., 349 F.3d 363, 369 (7th Cir. 2003). Therefore, the Union’s decision not

to pursue Plaintiff’s claims through arbitration “due to cost considerations” does not

constitute a breach of duty of fair representation.

   Plaintiff also summarily declares that “the Union refused to advance [his] griev-

ance[s] for an arbitrary reason” in his Response to Defendant’s Motion to Dismiss.

(Pl.’s Resp. ¶¶ 4, 9.) If a defendant challenges a complaint on jurisdictional grounds,

a court may look beyond the pleadings to determine if the plaintiff has met its burden

to establish jurisdiction. See Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 543

(7th Cir. 2006). However, “[a]t the Rule 12 motion stage, a plaintiff must support an

allegation of bad faith with ‘subsidiary facts,’ not just ‘[b]are assertions of the state of

mind.’ Plaintiffs fail to state a claim of bad faith when their complaint [or other evi-

dence] contains nothing but conclusory labels.” Bishop v. Air Line Pilots Ass’n, Int’l,

900 F.3d 388, 397 (7th Cir. 2018) (quoting Yeftich v. Navistar, Inc., 722 F.3d 911, 916

(7th Cir. 2013)).

   Here, there are no “subsidiary facts” to support Plaintiff’s conclusory claim that

the Union acted arbitrarily. To the contrary, as discussed above, Plaintiff’s complaint




                                            -8-
specifically states otherwise: The Union did not pursue his claims “due to cost consid-

erations.” (ECF No. 1-3, Compl. ¶¶ 1, 9.) That the Union acted, within its discretion,

in consideration of costs is inconsistent with alleged arbitrary conduct.

                                     Conclusion

   Plaintiff’s claims seek to vindicate rights derived from the CBA and are therefore

preempted by the RLA’s mandatory arbitration provisions. Plaintiff is not exempt

from the RLA’s preemption, nor has Plaintiff sufficiently alleged breach of duty of fair

representation to grant this Court jurisdiction. Thus, the System Adjustment Board

established by the CBA is the exclusive mechanism by which Plaintiff may bring his

breach of contract claims, and this Court does not have subject matter jurisdiction.

   Accordingly, for the foregoing reasons, Defendant’s Motion to Dismiss for Lack of

Subject Matter Jurisdiction (ECF No. 6) is GRANTED with leave to amend within

21 days the defective allegations. The failure to amend will result in the entry of

judgment consistent with this order.

   SO ORDERED.




Date: 6/11/2019




                                          -9-
Distribution:

JOHN COOMES
4934 Ford Street
Speedway, IN 46224

David J. Carr
ICE MILLER LLP (Indianapolis)
david.carr@icemiller.com

Paul Conrad Sweeney
ICE MILLER LLP (Indianapolis)
paul.sweeney@icemiller.com




                                - 10 -
